[Cite as State ex rel. Hart v. Turner, 132 Ohio St.3d 479, 2012-Ohio-3305.]




   THE STATE EX REL. HART, APPELLANT, v. TURNER, WARDEN, APPELLEE.
  [Cite as State ex rel. Hart v. Turner, 132 Ohio St.3d 479, 2012-Ohio-3305.]
Court of appeals’ judgment dismissing petition for writ of habeas corpus
        affirmed.
       (No. 2012-0396—Submitted July 11, 2012—Decided July 24, 2012.)
        APPEAL from the Court of Appeals for Marion County, No. 9-12-01.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, David Hart, for a writ of habeas corpus. Hart’s speedy-trial
claim is not cognizable in habeas corpus, and he had an adequate remedy by
appeal from his sentencing entry to raise his claim. Tisdale v. Eberlin, 114 Ohio
St.3d 201, 2007-Ohio-3833, 870 N.E.2d 1191, ¶ 7; Boles v. Knab, 130 Ohio St.3d
339, 2011-Ohio-5049, 958 N.E.2d 554, ¶ 1. Hart also waived the additional
claims he raises on appeal—ineffective assistance of counsel and denial of his
rights to due process and equal protection—because he failed to raise them in the
court of appeals. State ex rel. Compton v. Sutula, 132 Ohio St.3d 35, 2012-Ohio-
1653, 968 N.E.2d 476, ¶ 4. In addition, these claims are also not cognizable in
habeas corpus, and Hart had an adequate remedy by appeal to raise them. See,
e.g., Everett v. Eberlin, 114 Ohio St.3d 199, 2007-Ohio-3832, 870 N.E.2d 1190,
¶ 6 (ineffective assistance of counsel); Austin v. Sacks, 172 Ohio St. 292, 175
N.E.2d 175 (1961) (due process).
                                                                        Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
                             SUPREME COURT OF OHIO




       David Hart, pro se.
       Michael DeWine, Attorney General, and Jerri L. Fosnaught, Assistant
Attorney General, for appellee, Neil Turner.
                             ______________________




                                        2